In his application for rehearing, defendant complains that the dismissal of his appeal by the judgment of this court deprives him of the right to prosecute his claim for attorney's fees and for one week's wages as contained in his reconventional demand.
These claims, of course, were only incidental to the main demand, and necessarily had to fall with it.
Moreover, it is apparent that the total amount of the items claimed, as they appear on the face of the papers, is below the jurisdiction of this court, and we would be without power to entertain them.
The question of delays raised in the application was considered and fully explained in the original opinion.
Rehearing refused.